Citation Nr: 1706522	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  10-30 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active service in the Air Force from January 1971 to January 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected disabilities render him unemployable. The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any disabilities that are not service-connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).

Separate VA examinations were conducted in October 2015; and opinions regarding the impact of the Veteran's neurological disabilities and psychiatric disabilities on the Veteran's employability were rendered.  Specifically, a VA occupational medicine physician found that the Veteran's tremor of the right hand and episodic mentalis muscle movement and migraine headaches did not impact his ability to work.  A VA psychiatrist found that the Veteran's service-connected psychiatric disorder including depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, caused occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.

It is the Board's opinion, however, that a VA examination should be conducted that takes into account the combination of all of the Veteran's service-connected disabilities (migraine headaches, major depression, tinnitus, hypertension, hypothyroidism, tremor of the right hand and episodic mentalis muscle movement, varicose veins, hemorrhoids, gastroesophageal reflux disease, basal cell carcinoma, tinea cruris, tinea pedis, and moles, irritations and cysts) on his ability to secure and maintain gainful employment.  An assessment by a vocational specialist, or similar specialist is indicated as to the combined effect of all service connected disorders.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an appropriate VA compensation examination to assess the severity of his service-connected disabilities (all of them in combination) with a description of the functional impairment on the Veteran's ability to obtain and maintain substantially gainful employment without consideration of his age or disabilities that are not service connected.  A vocational specialist, or similar specialist should be consulted in conjunction with the examination to describe overall functional impact of all service connected disorders.

It is, therefore, essential that the examiner review VBMS for the pertinent medical and other history and perform all necessary diagnostic testing and evaluation.  It also is imperative that the examiner discuss the rationale of the opinions and findings, whether favorable or unfavorable, and if necessary, citing to specific evidence in the VBMS file.

2.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




